
Exhibit 10.4



EMPLOYMENT AND NON-COMPETE AGREEMENT


        This Agreement is made as of March 24, 2004 between WIDEPOINT
CORPORATION, a Delaware corporation (the “Company); and Mark C. Fuller
(“Employee”). The Company and Employee agree as follows:

        1.      Employment. The Company agrees to employ Employee in the
respective position set forth herein and Employee accepts such employment by the
Company upon the terms and conditions set forth in this Agreement, for the
period beginning on the date of this Agreement and ending upon termination
pursuant to paragraph 4 (the “Employment Period”) or upon replacement of this
agreement with a new agreement..

        2.      Compensation and Benefits. In consideration for the valuable
services to be rendered by Employee and for Employee’s agreement not to compete
against the Company or its subsidiaries as described in paragraph 5, the Company
hereby agrees for an initial period of ninety (90) days of the Employment
Period, the Company will pay Employee a monthly gross salary of $5,000 per month
(the “Salary”). This initial Employment Period will be extended unless otherwise
terminated per provisions of paragraph 4 or continued in accordance with other
provisions of this agreement. Such Salary will increase to $10,000 per month
upon the Company achieving consolidated annualized Revenues run-rate of $15
Million; and further increase to $12,500 per month upon the Company achieving
consolidated annualized Revenues run-rate of $25 Million. Employee shall be
entitled to reimbursement for actual business expenses that occur as a normal
part of business. These expenses include, but are not limited to, mileage,
business meals, cell phone, long distance charges, and postage. Travel outside
of the Greater Washington-Baltimore area, to include overnight lodging and
associated expenses must be pre-approved by the Company. At the Employee’s
option, a portion of the gross salary may be taken in the form of benefits.

        3.      Services. During the Employment Period, Employee agrees to
devote Employee’s best efforts of Employee’s business time and attention as is
needed to properly manage the business affairs of the Company in the performance
of duties as the Chief Executive Officer of Chesapeake Government Technologies,
Inc. During the Employment Period, Employee agrees to render such services as
the Company may from time to time direct. During the Employment Period, Employee
agrees that Employee will not, become engaged in or render services for any
business that prevents or interferes with the Employee executing the business of
the Company. The Company agrees that during the Employment Period, Employee
shall not be required to relocate from his current residence.


--------------------------------------------------------------------------------


        4.      Termination. The Employment Period will continue for a period of
ninety (90) days from the date of this Agreement and thereafter on a month to
month basis unless and until terminated earlier by (a) Termination provisions of
Article VIII of the Widepoint Corporation/Chesapeake Government Technologies,
Inc., merger agreement, (b) Employee’s death or permanent disability which
renders the Employee unable to perform Employee’s duties hereunder (as
determined by the Company in their good faith judgment), (c) Employee’s
resignation upon prior written notice to the Company of thirty (30) days [except
as noted in section 4(d)], (d) Either the Company’s election or Employee
resignation, with a minimum of thirty (30) days written notice, but in no
instance less than ninety (90) day subsequent to the commencement of the
Employment Period if no deal is closed or any definitive agreement is under
negotiations or (e) by the Company for Cause. For purpose of this paragraph 4,
“Cause” shall mean (i) the repeated failure or refusal of Employee to follow the
lawful directives of the Company or its designee (except due to sickness, injury
or disabilities), (ii) gross inattention to duty or any other willful, reckless
or grossly negligent act (or omission to act) by Employee, which, in the good
faith judgment of the Company, materially injures the Company, including the
repeated failure to follow the policies and procedures of the Company, (iii) a
material breach of this Agreement by Employee, (iv) the commission by Employee
of a felony or other crime involving moral turpitude or the commission by
Employee of an act of financial dishonesty against the Company.

        5.       Non-Compete

          (a)       In the event the Employment Period is terminated under
paragraph 4 (c) or (e) above, then the non-compete provisions of this paragraph
5 will apply to Employee.


          (b)       In consideration of this employment contract, Employee
agrees that during the Employment Period and for 24 months thereafter (the
“Non-Compete Period”), Employee will not utilize information acquired as a
result of this employment to directly or indirectly compete, or on behalf of any
company engaging in any competitive business, in the Greater
Washington-Baltimore region, in order to solicit customers or employees of the
Company. Nothing herein will prevent Employee from being a passive shareholder
of a corporation which is engaged in a competitive business of the Company and
which is publicly traded, so long as Employee does not violate the Non-Compete
provision outlined above. Furthermore, during the Non-Compete Period, Employee
shall not, without the Company’s prior written consent, directly or indirectly,
knowingly solicit or encourage or attempt to influence any existing employee or
recruit to leave or discourage their employment with the Company. For purposes
of this Agreement, the term “Company” shall be deemed to include the Company and
all of its subsidiaries existing at any time, including but not limited to
Chesapeake Government Technologies, Inc. Employee agrees that the restraint
imposed under this paragraph 5 is reasonable and not unduly harsh or oppressive.


          (c)       If, at the time of enforcement of any provision of paragraph
5(b) above, a court or arbitrator holds that the restrictions stated therein are
unreasonable or unenforceable under circumstances then existing, the Company and
Employee agree that the maximum period, scope, or geographical area reasonable
or permissible under such circumstances will be substituted for the stated
period, scope or area.


          (d)       Since a material purpose of this Agreement is to protect the
Company’s investment in the Employee, to secure the benefits of Employee’s
background and general experience in the industry, and to serve as a material
inducement for the Company to acquire Chesapeake Government Technologies, Inc.
in an acquisition transaction of which this Agreement is a material and
necessary condition precedent, the parties hereto agree and acknowledge that
money damages may not be an adequate remedy for any breach of the provisions of
this paragraph



2

--------------------------------------------------------------------------------


        5.     Therefore, in the event of a breach by Employee of any of the
provisions of this paragraph 5, the Company or its successors or assigns may, in
addition to other rights and remedies existing in its favor, apply to any court
of law or equity of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce or prevent any violations of the
provisions of this Agreement.

        6.       Confidential Information. Employee acknowledges that the
information, data and trade secrets (collectively, “Confidential Information”)
obtained by Employee during the course of Employee’s performance under this
Agreement, and previously with respect to all services performed by Employee for
Chesapeake Government Technologies, Inc., concerning the business or affairs of
the Company or Chesapeake Government Technologies, Inc., are the sole property
of the Company. For purposes of this Agreement, “trade secret” means any method,
program or compilation of information which is used in the Company’s business,
including but not limited to: (a) techniques, plans and materials used by the
Company, (b) marketing methods and strategies employed by the Company, and (c)
all lists of past, present or targeted customers, clients or suppliers of the
Company. Employee agrees that Employee will not disclose to any unauthorized
Person or use for Employee’s own account any of such Confidential Information
without the written consent of the Company, unless and to the extent that the
aforementioned matters become generally known to and available for use by the
public other than as a result of Employee’s acts or omissions to act or become
known to Employee lawfully outside the scope of Employee’s employment under this
Agreement. Employee agrees to deliver to the Company at the termination of
Employee’s employment, or at any other time the Company may request, all
memoranda, notes, plans, records, reports and other documents (and copies
thereof) relating to the business of the Company which Employee may then possess
or have under Employee’s control.

        7.       Notices. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, sent by overnight courier
(e.g., Federal Express) or mailed by first class certified mail, return receipt
requested, to the recipient at the address below indicated:

  To the Company: Mr. James T. McCubbin
WidePoint Corporation
One Lincoln Centre
Oakbrook Terrace, IL 60181
(630) 629.0003


  To Employee: Mr. Mark C. Fuller
9722 Meyer Point Drive
Potomac, Maryland 20854


or such other address or to the attention of such other Person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered,
sent or mailed.



3

--------------------------------------------------------------------------------


        8.       Miscellaneous. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law. The parties agree that (i) the provisions of this Agreement
shall be severable in the event that any of the provisions hereof are for any
reason whatsoever invalid, void or otherwise unenforceable, (ii) such invalid,
void or otherwise unenforceable provisions shall be automatically replaced by
other provisions which are as similar as possible in terms to such invalid, void
or otherwise unenforceable provisions but are valid and enforceable and (iii)
the remaining provisions shall remain enforceable to the fullest extent
permitted by law. This Agreement embodies the complete agreement and
understanding among the parties and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way. This
Agreement may be executed on separate counterparts, each of which is deemed to
be an original and all of which taken together constitute one and the same
agreement. This Agreement is intended to bind and inure to the benefit of and be
enforceable by Employee and the Company, and their respective successors and
assigns. Employee may not assign Employee’s rights or delegate Employee’s
obligations hereunder without the prior written consent of the Company. The
Company may assign its respective rights and delegate its duties hereunder
without the consent of Employee. All questions concerning the construction,
validity and interpretation of the Agreement will be governed by the internal
law, and not the law of conflicts, of the State of Maryland. All parties hereby
consent to subject matter jurisdiction, personal jurisdiction and venue in the
appropriate federal or state court located in the State of Maryland for disputes
under this Agreement. Any provision of this Agreement may be amended or waived
only with the prior written consent of the Company and Employee.

        9.       Definitions. “Person” shall mean and include an individual, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a governmental entity or any department or agency thereof.











4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement on the day
and year first above written.


WITNESS:


EMPLOYEE:


 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

John D. Crowley



Name:  Mark C. Fuller



Attest (Seal):


WIDEPOINT CORPORATION


 

--------------------------------------------------------------------------------

By:  

--------------------------------------------------------------------------------

James T. McCubbin
Secretary Steve L. Komar
Chief Executive Officer









5